                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:13-cv-00343-FDW

JOHN EDWARD KUPLEN,           )
                              )
                  Plaintiff,  )
                              )
vs.                           )
                              )                       ORDER
U.S. DEPARTMENT OF            )
JUSTICE, et al.,              )
                              )
                  Defendants. )
______________________________)


       THIS MATTER is before the Court on Plaintiff’s letter [Doc. 55], which the Court

construes as a motion for miscellaneous relief.

       Pro se Plaintiff John Edward Kuplen (“Plaintiff”) is a prisoner in the custody of the North

Carolina Department of Public Safety (NCDPS) at the Caledonia Correctional Institution in

Tillery, North Carolina. Plaintiff filed this action pursuant to 42 U.S.C. § 1983 [Doc. 1] and filed

an Application to proceed without prepaying the filing fee [Doc. 2]. The Court granted the

Application and entered an Order establishing a debt in the amount of the $350 filing fee and

directing the correctional facility to transmit monthly payments until the fee is paid in full. [Doc.

6]. On March 9, 2015, Plaintiff’s Complaint was dismissed for failure to state a claim upon which

relief may be granted. [Doc. 43]. Previously, Plaintiff filed a letter directed to the Clerk’s Office

stating that he wanted to use his stimulus check, which he had not yet received, to pay the

remaining balance of the filing fee. [Doc. 53]. The Court denied Plaintiff’s request because

Plaintiff was without authority to direct the use of Plaintiff’s stimulus check. [Doc. 54].

       Plaintiff now files the instant letter again directed to the Clerk’s Office, in which he states

that he paid the $195.00 balance of his filing fee on or around June 2, 2021, but that “prison



         Case 3:13-cv-00343-FDW Document 56 Filed 08/17/21 Page 1 of 2
authorities are still deducting it from [his] trust account,” and that he “may be due a refund for

excessive payment to date.” [Doc. 55]. The Court has confirmed with the Clerk’s Financial

Department that Plaintiff did, in fact, pay off the balance of his filing fee on June 8, 2021. Plaintiff,

however, fails to allege that he is actually owed a refund and the Clerk’s records do not reflect an

overpayment. The Court will, therefore, dismiss Plaintiff’s motion without prejudice.

                                               ORDER

        1.       Plaintiff’s motion [Doc. 55] is DENIED without prejudice. Plaintiff may renew

the motion if he is owed reimbursement for overpayment of the filing fee.

        2.       The Clerk is respectfully instructed to mail a copy of this Order to the Caledonia

Correctional Institution and to NCDPS Division of Prisons, 4260 Mail Service Center, Raleigh,

NC 27699-4260, to ensure that withdrawals from Plaintiff’s inmate account for this case are

terminated.



                                                       Signed: August 16, 2021




                                                   2

             Case 3:13-cv-00343-FDW Document 56 Filed 08/17/21 Page 2 of 2
